Citation Nr: 1214460	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 2002 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for traumatic brain injury.

The Board notes that a December 2009 statement of the case addressed the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  However, in a February 2010 statement, the Veteran indicated that he did not wish to appeal the claim for a TDIU.  A timely substantive appeal was not submitted on this issue.  Accordingly, the appeal is limited to the issue listed on the cover page.


FINDINGS OF FACT

The most probative evidence reflects that the Veteran's current traumatic brain injury residuals are not related to events during military service.


CONCLUSION OF LAW

The criteria for establishing service connection for traumatic brain injury have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a December 2008 letter the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in August 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including some service treatment records, post-service VA and private treatment records, VA examination reports, and lay statements.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board acknowledges that in the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran contends that he currently has a traumatic brain injury related to being hit with an IED (improvised explosive device) during his military service in Iraq.

The Veteran's DD Form 214 shows that he served as a combat engineer in Iraq from March 2003 to January 2004 and was awarded the Purple Heart.

The Board notes that the Veteran's service treatment records are unavailable with the exception of dental records and a December 2001 enlistment examination report and some copies provided by the Veteran.  An October 2007 memorandum documents a formal finding of unavailability of his service treatment records and notes that all efforts to obtain such records have been exhausted and that further attempts would be futile.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this regard, the Board also notes that the RO notified him regarding the unavailability of his service treatment records in letters dated in February 2006, September 2007, and October 2007.  The RO also asked him to provide service treatment records, preferably originals, that he had in his possession.  In fact, he did provide copies of some service treatment records on three separate occasions in support of previous claims and his current claim.

The Veteran presented to establish care at the Central California VA Healthcare System in June 2005.  He denied current symptoms.  In a screen for infectious disease or chronic symptoms, he endorsed memory loss.

His original claim for service connection was received in August 2005 and included claims for a low back disorder, a right ankle disorder, a right wrist disorder, tinnitus, and "battle wounds."  He indicated that his tinnitus and battle wounds began on the same day in August 2004.  In a September 2005 letter, the RO asked the Veteran to identify a specific disability related to his claimed "battle wounds" that he wished to have service connected.  He did not respond.

During a VA general medical examination in October 2005, the Veteran described a 2004 blast trauma to the left side of his head with shell fragments causing some contusions about the left ribs and that resulted in recurrent tinnitus.  He stated that there was some question of whether he might have had some fractures of the ribs; however, he had prompt healing and no treatment was required.  Reported examination findings included normal gait, good bilateral vision, good bilateral hearing, and no evidence of gross psychiatric or personality disorders.  On neurological examination, the cranial nerves were intact and active, all modalities of sensation and motor power were intact and active, superficial and deep tendon reflexes were equal and active bilaterally, and Romberg and Babinski signs were negative.  

During an October 2005 VA audiological examination, he reported that he had experienced a sudden loss of hearing and ringing in his left ear.  He denied periods of dizziness.  The audiologist concluded that the Veteran's reported tinnitus was related to events during service as a combat engineer and his exposure to demolition and explosives.

In a July 2006 rating decision, the RO granted service connection for the four disabilities that the Veteran specified in his original claim.

In January 2007 the Veteran submitted another claim for VA compensation benefits, including service connection for hearing loss (he later withdrew this claim), neck pain, and broken ribs and entitlement to a higher rating for his ankle disability.  He submitted copies of service treatment records in support of his claims for "these battle wounds."  He also provided a color photograph showing a large bruise on the left side of his ribs and indicated that he received the Purple Heart for this injury.  The service treatment records included complaints related to twisting his ankle in April 2004 and a July 2004 treatment note in which he complained of ear pain after using Q-tips in his ear.

In January 2007 the Veteran presented as a new patient to the Clarksburg VA medical center.  He complained of neck and ankle pain and a rash.  He denied headaches, dizziness, nausea, or vomiting.  He described a bicycle wreck in 1991, right ankle sprains in 2002 and 2003, a right ankle fracture while rock marching in 2003, and a right wrist injury while jumping from a plane in August 2005.  He denied other injuries or accidents.  

In a July 2007 VA primary care note, he complained of back pain, right ankle pain, a rash, and acid reflux.  He again denied headaches, dizziness, nausea, or vomiting, and denied injuries or accidents other than those previously reported.  A traumatic brain injury screen, however, was positive.  A check list reflected positive responses to the Veteran experiencing a vehicular, fall, or blast injury and being dazed or confused afterwards.  Positive responses to headaches, memory loss, and sleep problems after the blast and now were indicated on the check list.  The Veteran declined a referral.

The Veteran submitted a claim for service connection for additional disabilities, PTSD and a skin rash, in August 2007.  He indicated that he received the Purple Heart due to injuries sustained in a roadside bomb blast in Iraq.

Three weeks later in August 2007, the Veteran's father notified VA that the Veteran was recently in an all terrain vehicle (ATV) accident and was receiving inpatient treatment at a private hospital for severe brain trauma.  The Veteran's father was appointed as the Veteran's limited guardian and limited conservator in September 2007.

Private treatment records from several medical providers documented that the Veteran was operating an ATV without a helmet around 10:30 at night when he collided with a deer.  He was discovered unconscious with a Glasgow Coma Scale (GCS) score of 3T, intubated at the scene, and transported by air to the hospital.  He sustained many injuries, including a parenchymal hemorrhage over the right thalamus; received inpatient treatment and rehabilitation for two months; and received continuing outpatient therapy thereafter.  

The Veteran's father explained in correspondence received in October 2007, which was signed by the Veteran, that the Veteran had been trying to recover medical records from his deployment in Iraq, but had been unsuccessful.  However, he enclosed two pages of service treatment records.  One record was DD Form 2796 (Post-Deployment Health Assessment) dated in January 2004 and included only page 4 of 4.  The Veteran indicated that he had medical problems that developed during his deployment, and exposure concerns during deployment included combat or mission related and environmental concerns.  Referral was indicated for "other: TMC," but was not indicated for neurologic, eye, mental health, or other items among the list.  Under the comments section, the examiner wrote "combat zone/Iraq exposures; to be seen [at] TMC for back pain [after] MOS."

The other service treatment record received in October 2007 was a March 2004 treatment note in which the Veteran presented for follow up for injured left ribs from Iraq and neck and back pain.  The assessment was musculoskeletal strain.

Records from the Clarksburg VA medical center reflect that the Veteran's private treatment providers contacted VA with regular updates following his August 2007 ATV accident.  In November 2007 the Veteran returned to his VA primary care physician and denied new or acute medical complaints.  However, the physician's note summarized the Veteran's August 2007 accident and multiple traumatic injuries and his remarkable progress.  The Veteran expressed interest in returning to his work as a corrections officer; however, the plan was put on hold until he was fully cleared by occupational, physical, and speech therapy.  The assessment included traumatic brain injury secondary to right thalamic bleed secondary to intercranial hemorrhage status post all-terrain vehicle accident with complicated hospital course including abdominal sepsis, pneumonia, and respiratory failure leading to mechanical ventilation.

Subsequent VA treatment records showed that the Veteran participated in physical, occupational, and speech therapy to improve identified deficits in these areas.

In a December 2007 application for VA vocational rehabilitation, the Veteran stated that he could "not drive, walk that good, or run at all."

In a January 2008 VA treatment note, the Veteran appeared with his father, who stated that the Veteran had recovered from the ATV rollover injury; he requested to be released from the Veteran's guardianship and wanted permission for the Veteran to resume driving.  The Veteran denied any seizure since the accident and denied headaches or dizziness, double or blurry vision, trouble swallowing or chewing, trouble communicating except for some slurring speech by the end of the day, or gait problems.  Following a physical examination, the physician agreed that if the Veteran's brain CT (computed tomography) was normal, he may return to work 
and drive locally.  An addendum note indicated that a head CT revealed no radiographically apparent abnormalities and recommended continued monitoring for seizures post traumatic brain injury.

During a VA PTSD examination in January 2008, the Veteran reported that in August 2004 he sustained left rib fractures in Iraq when an IED blew up into the truck cab he was in, and he was awarded the Purple Heart for this incident.  He reported memory loss while in Iraq of short-term nature probably from sleep deprivation and some short-term memory loss at the time of the ATV accident including 3 days prior and 18 days following.  He described his post-service traumatic brain injury with the ATV accident, but otherwise had no significant medical disorders.  He stated that he was on leave from his employment at a prison since the ATV accident, but was planning to return in one month.

A memorandum dated in June 2008 from the Veteran's employer listed the hours he had worked per month since returning from an excused medical absence in February 2008.  

The Veteran appeared for an initial VA mental health assessment in March 2008 following a referral from his primary care provider for thoughts about Iraq causing a racing heart.  He stated that he was in the back of a pickup truck when an IED detonated "rendering him with the force of the concussion statedly breaking all of the ribs on one side of his thorax and giving him shrapnel necessitating a two week hospitalization and a one month limited duty profile."  He also described his post-service ATV accident resulting in a serious traumatic brain injury.  He admitted to one arrest for driving while intoxicated in 2006 and losing his license in California as a result.  The examining physician assistant observed that the Veteran presented as having residual traumatic brain injury effect, noticeably in his speech articulation and possibly generating or exaggerating his seemingly disconnected interpersonal relationship style and bland affect.  He asked the Veteran to provide his neuropsychiatric evaluation records and planned to initiate neuropsychiatric reevaluation if his current level of functioning decreased.

In VA primary care notes dated in June and July 2008, the Veteran denied any seizures since the accident and denied headaches, dizziness, nausea, or vomiting.

During a July 2008 VA PTSD examination, he admitted drinking up to nine beers a night to allow him to sleep or abort a panic attack.  He also reported memory loss primarily from the ATV accident, recalling that he forgot to pay bills for a two-month period until they were severely overdue.

The Veteran's claim for traumatic brain injury was received in December 2008.  He stated that two weeks ago he was diagnosed with a TBI related to his time in Iraq.  He explained that he was hit with an IED and was awarded a Purple Heart for his injuries.

In a November 2008 VA polytrauma consultation report, the Veteran described two traumatic brain injuries - the August 2007 ATV accident and an August 2003 IED blast incident, "which was relative[ly] mild from a TBI standpoint."  Regarding the earlier event, the Veteran stated that he was on a truck bed when an IED detonated beside the truck.  He denied loss of consciousness, but felt dazed for five minutes or so.  He reported that he sustained multiple rib fractures and was placed on light duty for three months.  Regarding the ATV rollover accident, he described a prolonged coma of two to three weeks, a three week history of anterograde and retrograde amnesia, initial paralysis on his right side, two months of inpatient rehabilitation followed by one month of outpatient rehabilitation, and continued difficulty with speech.  He also admitted consuming 12 alcoholic drinks per day and that he previously drank more than 20 beers per day.  The impression included history of TBIs, one severe and the other (IED) likely mild, with dysarthria, rule out cognitive impairment.

In December 2008 email correspondence with RO personnel, a VA clinical psychologist explained generally some of the complexity in evaluating and diagnosing mild traumatic brain injury versus PTSD when both conditions are presented comorbidly.  She advised that most mild TBI residual effects, which are generally thought to be more indicative of emotional factors, are resolved within 18 to 24 months.  However, after more than two years since the blast exposure, it is almost always too difficult to differentiate between mild TBI and PTSD.  The email correspondence was not specific to the Veteran.  The Board notes the Veteran is already service connected for PTSD.

In February 2009 the Veteran was afforded a VA traumatic brain injury examination completed by a certified physician assistant in consultation with a board certified psychiatrist.  The Veteran stated that he was a passenger in a truck in August 2003 when it hit an IED.  He was thrown back and grabbed the roll bar.  He denied loss of consciousness, but had constant headaches and dizziness.  He was not sure how long the dizziness lasted.  After obtaining a subjective history from the Veteran, reviewing the claims file, and conducting a physical examination, the diagnosis was traumatic brain injury.  The examiner opined that current traumatic brain injury was less likely as not caused by or a result of the IED explosion.  The examiner provided the following reasons in support of the medical opinion:  there was no evidence of a TBI in the service treatment records; the Veteran denied loss of consciousness or confusion after the reported incident; the general medical examination from October 2005 makes no mention of a TBI, headache, or cognitive problems; the Veteran was noted to complain of headaches, memory, and sleep problems in July 2007, but alcohol consumption was also noted in the records; the Veteran was not diagnosed with or evaluated for a TBI prior to his claimed head injury; and the Veteran had a significant closed head injury in August 2007 with a prolonged period of unconsciousness and significant cognitive complaints noted after this incident.  The examiner concluded that based on the available records, it was impossible to say if the reported incident in service constituted a TBI, and it was impossible to attribute any of his current symptoms to the incident in service.  Rather, they are most likely due to the ATV accident.

In additional correspondence, the Veteran and his representative acknowledged the severe nature of the post-service traumatic brain injury, but argued that the Veteran had a mild traumatic brain injury due to the IED blast incident before the ATV accident.  In support of his contention, the Veteran produced a photocopy of page 2 of 4 from his post deployment health assessment (DD Form 2796), which was dated in January 2004.  He apparently circled the lines where he reported having headaches and difficulty remembering during his deployment.  However, he denied experiencing either of these symptoms now [in January 2004].  He also reported vomiting and ringing of the ears during his deployment, but not now.  He denied experiencing numbness or tingling in hands or feet; dimming of vision, like the lights were going out; or dizziness, fainting, or light headedness during the deployment.  He also indicated that he was seen in sick call two times during the deployment and denied spending one or more nights in a hospital as a patient during the deployment.

In November 2009 he submitted a copy of a June 2009 Board decision pertaining to a different veteran.  In that case, the veteran was a combat veteran and reported being injured by a rocket propelled grenade in an attack; he was currently diagnosed with traumatic brain injury; and although his service treatment records were absent for any indications of symptoms, complaints, treatment, or diagnosis of traumatic brain injury, the Board found that veteran's statements regarding the attack credible based on his status as a combat veteran.  Service connection for traumatic brain injury was granted.

In an August 2011 statement, the Veteran's representative highlighted that the Veteran contends that he suffers significant headaches from the in-service IED event.

Initially, the Board finds that the Veteran's report of experiencing an IED attack during his service in Iraq is credible and supported by the evidence of record.  His report of the incident is generally consistent, he provided a color photograph showing a large bruise on his left ribs, an injury involving his left ribs is documented in a service treatment record he provided, and he was awarded the Purple Heart. 

The Board also acknowledges that the Veteran is competent to describe his perceived or observable symptoms, including feeling dazed and having headaches and difficulty remembering after an IED attack.  See 38 C.F.R. § 3.159(a)(2) (2011); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while the Veteran is competent to describe events that he experienced during military service, he is not competent to provide a medical opinion as to whether any such incident is the cause of his current traumatic brain injury symptoms.  In this regard, the diagnosis of traumatic brain injury and its residuals requires medical testing to identify and the etiology of such requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the medical evidence and opinions of record are of greater probative value than the Veteran's contentions as to the etiology of his current disability.

The Board finds that the opinion of the February 2009 VA examiner is persuasive and probative evidence against the claim for service connection for traumatic brain injury.  The examiner's opinion concerning whether the Veteran has traumatic brain injury residuals caused by an August 2003 IED blast during service is based on a thorough review of the claims file, subjective history from the Veteran, and physical examination, and it is supported by an articulated medical rationale.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

Notably, the examiner's opinion is consistent with objective medical evidence and lay evidence.  The Veteran's report in January 2004 (on DD Form 2796) of experiencing headaches and difficulty remembering during his deployment is consistent with his account of the August 2003 IED blast, even though he attributed memory loss during his deployment to sleep deprivation on VA examination in January 2008.  However, on the same form, which he completed five months after the blast, he denied that he was currently experiencing those symptoms.  After separation from service he reported memory loss in June 2005.  Then, after denying headaches in the evaluation part of a July 2007 VA outpatient visit, in response to a TBI screen he reported having headaches, memory loss, and sleep problems after a blast injury and having these symptoms at present.  Between that time and before the August 2007 ATV accident, however, he repeatedly denied symptoms such as headaches, nausea, or vomiting; objective medical findings documented on VA examination in October 2005 described intact neurological functioning.  

In other words, while the Board does not doubt that the Veteran was present during an IED blast in August 2003, his multiple affirmative denials of symptoms such as headaches, which he now reports experiencing since the blast, weigh heavily against a continuity of symptomatology that would support his claim for service connection.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).  Similarly, he made no complaints of memory problems, another symptom he reported having during his deployment, between June 2005 and July 2007, nor did he report symptoms indicative of traumatic brain injury on VA examination in October 2005.  

In any event, the claim for service connection for a TBI was filed in December 2008.  The TBI residual disability noted during the course of this claim has been attributed by competent and highly probative medical evidence to be the result of the 2007 ATV accident, and not the IED incident during service.  To the extent the Veteran contends that he has some current TBI symptoms related to the IED incident in service rather than his post service ATV accident is a question which requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the most probative evidence fails to link the current TBI disability to events during service. 

In comparison to the February 2009 VA medical opinion, the Board also considered the statement of the November 2008 VA physician, who concluded that the Veteran likely had a mild traumatic brain injury as a result of the IED blast before experiencing a severe traumatic brain injury due to the ATV accident.  While such a conclusion is plausible based on the Veteran's report alone of the blast and subsequent symptoms, the Board finds that this opinion is of less probative value because the physician did not indicate that he reviewed the available service treatment records or prior VA treatment records.  These records are relevant and show that the Veteran repeatedly denied headaches after his deployment, had no findings of such on the general medical examination from October 2005, and, significantly, filed claims for VA compensation benefits on four separate occasions for other conditions before submitting his claim for traumatic brain injury in December 2008.  Moreover, the medical statement does not address the actual question in this case, which is whether the Veteran's current disability is related to the event in service, regardless of whether the IED incident is characterized as resulting in a mild TBI. 

Also, although there are several similarities between the facts in this case and the prior Board decision submitted by the Veteran in November 2009, it "is well established that [Board] decisions are of no precedential value before the [Board] or [the] Court," Hillyard v. Derwinski, 1 Vet. App. 349, 351 (1991); 38 C.F.R. § 20.1303 (2011).  Nevertheless, the Board points out that the Veteran's case is distinguishable from the decision he submitted due to the numerous factual differences, including the significant TBI suffered by the Veteran after service and prior to the filing of this claim.  Thus, a decision rendered in a factually different case is of no probative value in adjudicating this claim.

In short, upon review of the record as a whole, the Board finds the most probative evidence indicates that the Veteran's current TBI residual disability is not due to the IED blast experienced by the Veteran in Iraq, but is rather a result the Veteran's post service ATV accident. 

For the reasons set forth above, the Board finds that the preponderance of the competent and credible evidence is against the claim of entitlement to service connection for traumatic brain injury, and the claim must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for traumatic brain injury is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


